DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,145,941 to Yajima in view of US 4,628,704 to Kilby and in view of US 2014/0265081 to Nakano et al.
Re-claim 1, Yajima et al. teach a hollow coil spring, the hollow coil spring comprising: a terminal sealed portion (figure 3) formed at an end portion of 5 a hollow wire W, each of the terminal sealed portions has a rotationally symmetric shape in which an axis passing through a center of the wire is a symmetric axis (an axis can be drawn along a center, in addition Yajima et al. teach that corrosion on the interior surface is prevented, this implies that both ends are sealed thus forming a hermetically closed interior so as to prevent moisture from entering, see column 2 lines 56-61 and column 4 lines 44-51), in a cross section along the axis, each of the terminal 10sealed portions comprises: an end wall portion including an end face; an arc-shaped curved surface is formed between the end face and an outer peripheral surface of the wire, the arc-shaped curved surface is a smooth curved surface connecting the end face and the outer peripheral surface of the wire;15 a hermetically closed distal-end-center closure portion is located on the axis at a center of the end wall portion (as stated earlier, the ends are sealed to prevent corrosion on the interior surface), the hollow spring has a sealed enclosed space inside the wire (as a result of the ends being sealed to prevent the ingress of moisture or water that could cause corrosion on the interior surface).  However, Yajima et al. fail to teach each of the terminal sealed portions including a flat end face perpendicular to the axis and substantially flat, the hollow spring including a recess of a rotationally symmetric shape located on the axis, on an inner surface of the end wall portion of the terminal sealed portion, a thickness of the distal-end-center closure portion of each of the terminal sealed portions is less than a thickness at a part surrounding the distal-end-center closure portion; or the hermetically closed distal-end-center 
Kilby teaches a hollow tube sealing method (see figure 4) in which an end wall portion includes a flat end face perpendicular to an axis and being substantially flat (see figure 4), the hollow tube further includes a recess 60 of a rotationally symmetric shape located on the axis, on an inner surface of the end wall portion of the terminal sealed portion, and further teaches a thickness of the distal-end-center closure portion 60 of each of the terminal sealed portions is less than a thickness at a part surrounding the distal-end-center closure portion.  Each end of the tube is sealed in the same manner, and the part immediately surrounding portion 60 is thicker than portion 60.  This sealing procedure provides improved end closure, see column 5 lines 53-54.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention when having sealed the terminal end of the hollow spring of Yajima et al. to have looked to the teachings of Kilby as one possible method of a variety of methods providing an improved end closure for hollow tubes, thus resulting in an end surface that is flat on the exterior surface and a recess on the interior surface, both along the axis, and a thickness of the distal-end-center closure portion of each of the terminal sealed portions being less than a thickness at a part surrounding the distal-end-center closure portion.
Nakano et al. teach a spring seat 200 (a metallic base member, as indicated by cross hatching in figure 21) provided with a stopper wall (see figure 2 and the raised portion adjacent non-metallic sheet member 1), the end wall portion is in contact with the non-metallic sheet member 1.  The stopper wall prevents unwanted rotation or movement of the coil spring, the non-metallic sheet member reduces wear between the coil spring and metallic support, as well as 

    PNG
    media_image1.png
    563
    667
    media_image1.png
    Greyscale

Re-claim 3, Yajima et al. teach a hollow coil spring, the hollow coil spring comprising: a terminal sealed portion (figure 3) formed at an end portion of 5 a hollow wire W, each of the terminal sealed portions has a rotationally symmetric shape in which an axis passing through a 
Kilby teaches a hollow tube sealing method (see figure 4) in which an end wall portion includes a flat end face perpendicular to an axis and being substantially flat (see figure 4), the hollow tube further includes a recess 60 of a rotationally symmetric shape located on the axis, on 
Nakano et al. teach a spring seat 200 (a metallic base member, see figure 21 and cross hatching indicating a metal material) that supports a coil spring (and end turn 102), the spring seat includes a stopper wall (note the raised portion along the inside edge of the spring seat), the end turn portion is arranged on the spring seat such that the end face is opposed to the stopper wall (see figure 2).  A nonmetallic sheet member 1 (see paragraph 127) is mounted on the base member, the terminal sealed portion is in contact with the sheet member.  The coil end is positioned within the sheet member.  The stopper prevents unwanted rotation of the coil spring, and the non-metallic sheet member reduces wear between the coil spring and metallic support, as well as reduces noise between the coil and spring seat.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention when having used the coil spring of Yajima et al. in a suspension device, to have provided a spring seat 
Re-claim 5, the arc-shaped curved surface of Yajima et al. of the coil spring once mounted to the sheet member as taught by Nakano et al. would be in contact with the nonmetallic sheet member (see figure 2).  The curved surface is without any sharp portions, thus damage to the nonmetallic sheet member is prevented.  
Response to Arguments
Applicant's arguments filed June 21, 2021 have been fully considered but they are not persuasive.  As previously noted, Yajima et al. is directed to a coil spring associated with a vehicle suspension, but fails to teach the specifics of the suspension unit.  One of ordinary skill in the art would have knowledge of known vehicle suspension systems, such as Nakano et al., and would have realized the usefulness of the spring seat arrangement when having to mount the coil spring of Yajima et al. within a vehicle suspension.  Thus, the teachings of Nakano et al. with regards to the mounting features of a coil spring in a vehicle suspension system, provides a guide to the artisan when having utilized the coil spring of Yajima et al. in a vehicle suspension system.
As noted in the above rejection, Nakano et al. teach a metallic spring seat, as is common in the art.  This spring seat is provided with a stopper wall as indicated in the above annotated figure, as well as a nonmetallic sheet member.  These features are common in the art, as the stopper wall would provide an anti-rotation feature to the coil spring, and the nonmetallic sheet member reduces noise and damage to the coil spring that could come from contact between the metallic spring seat and the coil spring.  The remarks regarding the solid coil spring of Nakano et .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.

	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
July 23, 2021
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657